        Case 2:18-cv-03063-DB Document 52 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                                No. 2:18-cv-3063 JAM DB PS
12                       Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO COUNTY OFFICE OF
      EDUCATION,
15

16                       Defendant.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was,

19   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On December 23, 2020, defendant filed a motion to compel plaintiff’s deposition, and

21   a motion to compel production, each supported by a memorandum in support. (ECF Nos. 47 &

22   48.) On January 15, 2021, defendant filed replies stating that plaintiff had failed to file timely

23   opposition in compliance with Local Rule 230. (ECF Nos. 49 & 50.)

24          Discovery disputes, however, are governed by Local Rule 251, not Local Rule 230.

25   Pursuant to Local Rule 251 motions related to discovery shall consist of a brief notice of motion

26   and motion “scheduling the hearing date[.]” Local Rule 251(a). “No other documents need be

27   filed at this time.” (Id.) If after complying with the meet and confer requirements a dispute

28   remains the parties shall file a Joint Statement re Discovery Disagreement that contains “[a]ll
                                                        1
         Case 2:18-cv-03063-DB Document 52 Filed 01/21/21 Page 2 of 2


 1   arguments and briefing that would otherwise be included in a memorandum of points and

 2   authorities supporting or opposing the motion[.]” Local Rule 251(a)-(c). In this regard, aside

 3   from the Joint Statement, “no separate briefing shall be filed.”1 Local Rule 251(c).

 4           Moreover, the undersigned’s Standard Information re discovery disputes set forth on the

 5   court’s web page explains that parties must meet and confer prior to filing a discovery motion and

 6   “must again confer in person or via telephone or video conferencing” prior to the filing of the

 7   joint statement. See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-

 8   states-magistrate-judge-deborah-barnes-db.

 9           Here, defendant’s filings fail to reflect compliance with the applicable Local Rules or the

10   undersigned’s Standard Information. Despite defendant’s technical noncompliance, plaintiff has

11   also failed to respond to defendant’s filings in any respect. In this regard, it is not clear that

12   plaintiff intends to prosecution this action.

13           Accordingly, IT IS HEREBY ORDERED that:

14           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

15   this case should not be dismissed for lack of prosecution;

16           2. The January 22, 2021 hearing of defendant’s motions to compel (ECF Nos. 47 & 48) is

17   continued to Friday, February 26, 2021, at 10:00 a.m., at the United States District Court, 501 I

18   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

19           3. Both plaintiff and defendant shall comply with Local Rule 251 and the undersigned’s

20   Standard Information; and
21           4. Plaintiff is cautioned that the failure to timely comply with this order may result in the

22   recommendation that this case be dismissed.

23   Dated: January 20, 2021

24

25
     DLB:6
26   DB/orders/orders.civil/ferrantino3063.osc.cont.hrg2.ord

27
     1
      Local Rule 251(e) provides for an exception to the Joint Statement requirement when there has
28   been a complete failure to respond to a discovery request.
                                                       2
